Citation Nr: 0400502	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  01-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to secondary service connection for chronic 
obstructive pulmonary disease.

2.  Entitlement to an increased rating for residual of 
shotgun wound injury to the left chest with retained foreign 
bodies.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to March 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 200 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee 
that denied secondary service connection for chronic 
obstructive pulmonary disease (COPD) and an increased rating 
for his service-connected residuals of a shotgun wound of the 
left chest.


REMAND

In January 2001 correspondence and in the statement of the 
case and supplemental statement of the case, the veteran has 
been notified of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West. 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Concerning the requirements set forth by the United States 
Court of Appeals for the Federal Circuit with regard to the 
time period for the submittal of evidence by a claimant (see 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board notes 
that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 2003).

In response to a letter from the RO, the veteran indicated 
that his records were located at the VA facilities in 
Mountain Home, Knoxville, and Nashville, Tennessee.  A review 
of the record shows that the treatment records from Mountain 
Home have been obtained.  It does not appear that the records 
were requested form the VA facilities in Knoxville, and 
Nashville, Tennessee. 

Following a VA examination of the lungs in September 2001, 
the assessment was severe COPD, most likely secondary to 
previous history of smoking, and the examiner noted that 
there was no evidence of restrictive lung disease that could 
be attributed or related to the gun shot wound suffered in 
1957.  The examiner did not indicate whether the residuals of 
the shell fragment wound were aggravating the COPD.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, the Board 
finds that an opinion should be obtained concerning any 
injury to Muscle Group XXI, the muscles of respiration. 

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO is requested to ask the 
veteran to identify the approximate dates 
and locations he received treatment at 
the VA facilities in Mountain Home, 
Knoxville, and Nashville, Tennessee for 
the residuals of the shotgun wound to the 
chest and any lung disorder.  The RO 
should then obtain all records which are 
not on file.

3.  The veteran's claims folder should be 
referred to the examiner who conducted 
the September 2001 VA examination (if 
unavailable to another VA pulmonary 
specialist).  The examiner should be 
asked to again review the claims folder 
and to render an opinion as to whether it 
is as likely as not that the residuals of 
the shotgun wound to the chest aggravate 
the COPD?  If yes, the examiner to the 
extent possible should indicate the 
degree of aggravation.  The examiner is 
requested to comment on the opinion 
rendered during the January 2001 VA 
respiratory examination.  The examiner is 
also requested to render an opinion as to 
whether the residuals of the shotgun 
wound to the chest resulted in any muscle 
injury to include Muscle Group XXI, the 
muscles of respiration?  If yes, the 
examiner should identify the Muscle Group 
and indicate whether the injury to the 
muscle is slight, moderate, or severe.  
If the examiner determines that another 
examination and/or tests are needed, they 
should be conducted.  A complete rational 
for any opinion expressed should be 
included in the report.  

4.  Thereafter, following any additional 
development deemed necessary by the RO, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought are not 
granted the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




